Citation Nr: 1221763	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  08-26 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for soft cell sarcoma (to include as secondary to service-connected sarcoidosis/uveitis).

2. Entitlement to service connection for type II diabetes mellitus (to include as secondary to service-connected sarcoidosis/uveitis).

3. Entitlement to service connection for asthma (to include as secondary to service-connected sarcoidosis/uveitis).

4. Entitlement to service connection for  hepatitis B with liver disability (to include as secondary to service-connected sarcoidosis/uveitis).


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. B. Armstrong, Associate Counsel


INTRODUCTION

The Veteran had active duty from April 1974 to March 1976. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In December 2009 a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In June 2010 the Board remanded the case for additional development.  An interim December 2011 rating decision granted service connection for sarcoid uveitis, optic neuropathy, and glaucoma (previously claimed as eye disability).  As this represents a full grant of entitlement to the benefits sought the matter is no longer before the Board.  

In April 2012 the Board received additional VA outpatient treatment records from the Veteran without a waiver of RO initial consideration.  On review of the records the Board finds that they are mental health treatment records (with only incidental mention of the Veteran's other medical problems) and are not relevant to the matters on appeal.  In May 2012 the Board also received a blank release, a letter regarding a missile crewman badge, and copies of VA correspondence that was sent to the Veteran (all of which is not relevant to the matters on appeal).  Accordingly, a waiver of RO initial consideration (or return to the RO) is not required.  See Vogan v. Shinseki, 24 Vet. App. 159, 167 (2010); 38 C.F.R. § 20.1304 (2011).  

The matter of service connection for soft cell sarcoma is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1. Diabetes mellitus was not manifested in service or in the Veteran's first postservice year and the preponderance of the evidence is against a finding that the Veteran's diabetes mellitus is related to an event, injury, or disease in service (to include chemical exposure therein) or was caused or aggravated by a service-connected disability.

2. Asthma was not manifested in service and the preponderance of the evidence is against a finding that the Veteran's asthma is related to an event, injury, or disease in service (to include chemical exposure therein) or was caused or aggravated by a service-connected disability.

3. Hepatitis B with liver disability was not manifested in service; cirrhosis was not manifested in the first post-service year; and the preponderance of the evidence is against a finding that the Veteran's Hepatitis B with liver disability is related to an event, injury, or disease in service (to include chemical exposure therein) or was caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1. Service connection for diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1110,  1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).

2. Service connection for asthma is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).

3. Service connection for hepatitis B with liver disability is not warranted.  38 U.S.C.A. §§ 1110,  1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

      Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

September 2010 and March 2012 letters explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, the evidence he was responsible for providing, and informed the Veteran of disability rating and effective date criteria.  An April 2012 supplemental statement of the case (SSOC) readjudicated the matters after the Veteran and his representative had opportunity to respond.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (a VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).  

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party challenging the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

      Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the Veteran's service treatment records (STRs), post-service treatment records, and Social Security Administration (SSA) records are associated with the claims file and the Veteran has not identified any pertinent evidence that remains outstanding.  

Pursuant to the Board's June 2010 remand instructions the Veteran was afforded VCAA compliant notice, updated VA outpatient treatment records were secured, and the RO arranged for VA examinations in August 2010 and October 2011.  The examinations are adequate as the examiners considered the evidence of record and the reported history of the Veteran, conducted thorough examinations of the Veteran, noting all findings necessary for proper adjudication of the matters, and explained the rationale for the opinions offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  

The Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.  Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

B. Legal Criteria, Factual Background, and Analysis

	Legal Criteria

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995).

Certain chronic diseases (including diabetes mellitus and cirrhosis of the liver) may be service-connected on a presumptive basis if manifested to a compensable degree in a specific period of time postservice (one year for diabetes mellitus and cirrhosis).  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, and in the Veteran's "Virtual VA" electronic claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.

	Factual background

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis relating to diabetes mellitus, asthma, or hepatitis B/the liver. 
A June 1979 VA outpatient treatment record notes a diagnosis of minimal portal changes of the liver consistent with chronic persistent hepatitis.

A July 1979 VA outpatient treatment record notes that a liver biopsy showed "no chronic [illegible] hepatitis."  The Veteran was noted to be HBSAg positive and stable.

At the December 2009 Travel Board hearing the Veteran testified that all of his claimed disabilities were "interdependent" on his initial chemical exposure in service.  

On August 2010 VA examination the Veteran reported that he was diagnosed with: diabetes mellitus in October 2005 and had been on medications ever since then; lung sarcoidosis in 1979; asthma in 2005; and hepatitis B in 1978.  The examiner noted that she reviewed the claims file and that diabetes mellitus is not listed on the safety sheet as a known consequence of unsymmetrical dimethyl hydrazine (UMDH).  She added that there were multiple known etiologies of diabetes mellitus, which could include obesity, metabolic syndrome, Cushing syndrome, pancreatic insult or injury (all of which were not listed on the UMDH safety sheets), and that diabetes mellitus could also have a genetic component.  She opined that she therefore could not opine on the etiology of the Veteran's diabetes mellitus without resorting to mere speculation.  She also noted that the UMDH safety sheet listed secondary effects that included chest pain, dyspnea, and difficulty breathing, and that while the Veteran did have asthma there were other causes such as allergies, exercise, diet, and perinatal factors (all of which were found in the Merck manual).  She opined that it was less likely than not that the Veteran's asthma was related to his UMDH exposure because such was diagnosed in 2005 and if it was related to the UMDH exposure asthma would be expected to have began earlier around the time of the other symptoms related to his exposure and that the asthma was most likely related to another etiological factor listed above.  The examiner noted that hepatitis B is caused by the hepatitis virus which is spread through blood or bodily fluids (including sexual contact, injection drug use, mother/infant transmission, and household contacts) and that it is not listed on the UMDH safety sheet as a consequence of exposure (although liver injury was noted).  She opined that the Veteran's hepatitis B was less likely than not related to his UMDH exposure and most likely related to a common etiological factor listed above and that his cirrhosis was also less likely than not related to UMDH but to the hepatitis B.  

On October 2011 VA examination it was noted that the Veteran had diagnoses of type II diabetes mellitus (diagnosed in 2005), hepatitis B (diagnosed in 1977), and asthma (diagnosed in 2005).  The examiner noted she reviewed the claims file and that there was no medical support that the Veteran's diabetes, asthma, or hepatitis B were due to sarcoidosis, and that although hepatitis could be aggravated by sarcoidosis (if sarcoidosis was found to have spread to the liver), there were no findings in the medical records of sarcoidosis of the liver, and that there was therefore no evidence of aggravation or cause of the claimed disabilities by sarcoidosis.  The examiner also noted that review of the record  revealed that the Veteran's diabetes was under good control and that there was no treatment for asthma or hepatitis B; hence, the current severity of the disabilities was not greater than their baseline severity.  In summary, she opined that the Veteran's claimed disabilities were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  She explained that diabetes, asthma, and Hepatitis B are not caused by sarcoidosis; they are all separate disease processes that have clear risk factors and etiologies not associated with sarcoidosis and that the pulmonary function testing (PFT) findings used to diagnose sarcoidosis and asthma are different.  

	Analysis

Diabetes mellitus, asthma, and hepatis B were not manifested in service.  Diabetes mellitus and cirrhosis of the liver were not manifest in the first post-service year. Therefore, service connection for diabetes mellitus, asthma, and hepatitis B with liver involvement on the basis that such disabilities became manifest in service and persisted is not warranted and there is no basis for applying the 38 U.S.C.A. § 1112 chronic disease presumptions (for diabetes mellitus and cirrhosis).  Hence, to establish service connection for diabetes mellitus, asthma, and hepatitis B with liver involvement on a direct basis the Veteran must show by competent evidence that such disabilities are otherwise related to his active service.  

The Veteran alleges that his disabilities are a result of chemical exposure to UMDH in service or that alternatively they are secondary to service-connected sarcoidosis (which was found to be service-connected on the basis on UMDH exposure in service).  He has not alleged another theory of how the disabilities may be directly related to his active service.

	Diabetes Mellitus

The August 2010 VA examiner noted that there were multiple known etiologies of diabetes mellitus (none of which were listed as being associated with UMDH exposure), that diabetes was not listed as a known consequence of such exposure, and that as a result she could not opine on the etiology of the Veteran's diabetes mellitus without resorting to mere speculation.  In Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court held that, when a VA medical examiner states that no conclusion as to etiology or diagnosis can be reached without resorting to speculation, that statement is (in and of itself) a medical opinion that must be supported by explanation of rationale.  In this case the examiner explained why she could not offer an etiological opinion (there were numerous etiological factors).  Significantly, she did not opine that the Veteran's diabetes mellitus was related to his service or UMDH exposure (indicating the literature did not support an association).  

The October 2011 VA examiner noted that there was no medical support that the Veteran's diabetes was due to sarcoidosis, it was a separate disease process that had clear risk factors and etiologies not associated with sarcoidosis, and that the Veteran's diabetes was under good control; hence, the current severity of the disability was not greater than its baseline severity.  He further noted that of the listed disabilities only hepatis B could potentially be aggravated by the service-connected sarcoidosis.    


	Asthma

The August 2010 VA examiner noted that the UMDH safety sheet listed secondary effects that included chest pain, dyspnea, and difficulty breathing, and that while the Veteran did have asthma there were other causes listed in the literature.  She opined that it was less likely than not that the Veteran's asthma was related to his UMDH exposure because such was diagnosed in 2005 and if it was related to the UMDH exposure asthma would be expected to have began earlier around the time of the other symptoms related to his exposure and that the asthma was most likely related to another etiological.  

The October 2011 VA examiner noted that there was no medical support that the Veteran's asthma was due to sarcoidosis, it was a separate disease process that had clear risk factors and etiologies not associated with sarcoidosis, and that the Veteran's records did not show treatment for asthma; hence, the current severity of the disability was not greater than its baseline severity.  He noted that of the listed disabilities only hepatis B could potentially be aggravated by the service-connected sarcoidosis.  He further noted that the pulmonary function testing (PFT) findings used to diagnose sarcoidosis and asthma are different.  

	Hepatitis B

The August 2010 examiner noted that hepatitis B is caused by the hepatitis virus which is spread through a number of methods and that it is not listed on the UMDH safety sheet as a consequence of exposure.  She opined that the Veteran's hepatitis B was less likely than not related to his UMDH exposure and most likely related to a common etiological factor and that his cirrhosis was also less likely than not related to UMDH but to the hepatitis B.  

The October 2011 VA examiner noted that there was no medical support that the Veteran's hepatitis B was due to sarcoidosis, it was a separate disease process that had clear risk factors and etiologies not associated with sarcoidosis.  She did note that of the disabilities claimed by the Veteran to be related to sarcoidosis, hepatitis could be aggravated by sarcoidosis (if sarcoidosis was found to have spread to the liver); however, there were no findings in the medical records of sarcoidosis of the liver, and that there was therefore no evidence of aggravation or cause of the claimed disability by sarcoidosis.

As the opinions cited above are offered by medical professionals competent to provide them, and explain their underlying rationales, they are probative evidence in these matters.  As there is no medical evidence to the contrary the Board finds them to be persuasive.   

The Board notes that whether the disabilities are a result of chemical exposure or are caused or aggravated by other disabilities are complex medical questions that are not capable of resolution through lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  The Veteran is not shown to have any medical expertise and his assertions as to the etiology of the disabilities are not competent evidence in the matter; hence they have no probative value.     

Additionally, the post-service medical evidence does not reflect that diabetes and asthma were diagnosed until 2005, approximately 29 years after the Veteran's separation from service, which is one factor to be considered in determining nexuses to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

Overall the medical evidence of record does not support the Veteran's claims by demonstrating a nexus between the claimed disabilities and chemical exposure in service or by a showing the any of the disabilities were caused or aggravated by the service-connected sarcoidosis.  Given the nature of the medical questions posed the Board finds the opinions of the August 2010 and October 2011 VA examiners to be dispositive in the matters.
	
In light of the foregoing, the preponderance of the evidence is against the claims, and therefore the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claims must be denied.


ORDER

Service connection for diabetes mellitus, asthma, and hepatitis B with liver involvement is not warranted.  The appeal as to these issues is denied.

REMAND

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran alleges that his soft cell carcinoma is either a result of his UMDH exposure in service or that it is secondary to service-connected sarcoidosis.  Pursuant to the Board's June 2010 remand instructions the RO arranged for a VA examination in August 2010 to address the Veteran's direct service connection theory of entitlement, UMDH chemical exposure.  The remand also instructed the RO to arrange for a VA examination to address the Veteran's secondary service connection theories of entitlement in the event that service connection for sarcoidosis was granted.  The October 2011 VA examination which was arranged addressed the Veteran's other disabilities, but did not address soft sell sarcoma, as requested by the Board's remand.  A June 2011 deferred rating decision notes that the Veteran should have been scheduled for an examination regarding secondary service connection for soft cell sarcoma; however, such instructions either apparently did not make it to the examiner or were overlooked on examination.  Accordingly, an additional VA examination is necessary.  

The case is REMANDED for the following:

1. The RO should arrange for the Veteran to be examined by an appropriate physician to determine the nature, and likely etiology of his soft cell sarcoma.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran the examiner should provide opinions that respond to the following:

a. As to the Veteran's soft cell sarcoma, please indicate whether it is at least as likely as not (a 50% or greater probability) that such is related to the Veteran's active service (to include exposure to unsymmetrical dimethyl hydrazine (UMDH) therein)? 

b. Please indicate whether it is at least as likely as not (a 50% or greater probability) that the Veteran's soft cell sarcoma was caused or aggravated by his service-connected sarcoidosis.

If the opinion is that soft cell sarcoma was not caused but was aggravated by sarcoidosis, the examiner should offer a further opinion as to the degree of disability that is due to such aggravation, i.e., opine regarding the baseline level of disability prior to the aggravation and the level of disability existing after the aggravation occurred.

The examiner must explain the reasoning for all opinions, with citation to supporting clinical data and/or medical texts or treatises as deemed appropriate.

2. The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


